EMPLOYMENT LETTER

April 1, 2002

Mr. Thomas Vincent Kalebic
1671 Alexis Court
Lake Forest, IL 60045 USA

Re: Offer of Employment

Dear Mr. Kalebic:

We are pleased to offer you the position of President and Chief Executive
Officer with Healthtrac, Inc. (formerly known as VirtualSellers.com Inc and
hereinafter referred to as the "Company") and a seat on the Board of Directors.
This Letter Agreement sets out the terms and conditions upon which the Company
is prepared to employ you. Your execution of this Letter Agreement constitutes
your acceptance of the following terms and conditions:

1. EMPLOYMENT TERM

1.1 The Company agrees to employ you for a two (2) year term (the "Term")
commencing April 1, 2002 (the "Effective Date"), and ending on the second
anniversary thereof, or upon termination pursuant to section 7 of this Letter
Agreement, whichever is earlier (the "Date of Termination"). Upon expiration of
the Term (or any subsequent Renewal Term), you and the Company may, by mutual
agreement at the time, renew your employment for further one year terms (each a
"Renewal Term"), upon the terms and conditions set out in this Letter Agreement
or in any subsequent written agreement signed by you and the Company.

2. JOB DESCRIPTION

2.1 During the Term, you will serve the Company as its President and Chief
Executive Officer. In this capacity, you will report to the Board of Directors
and perform the duties and responsibilities set out in Schedule "A" to this
Letter Agreement, and such other incidental duties and responsibilities as may
be required by the Company and assigned to you from time to time by the Board of
Directors (the "Services").

2.2 Immediately following the Effective Date you will purchase from the Company
1,000,000 common shares in the Company's share capital at a purchase price of
$0.05 per share.

2.3 You agree that the Company may change or amend the Services performed by you
at any time at the sole discretion of the Company and that such change shall not
affect the validity or enforceability of this Letter Agreement; provided that no
such change shall diminish your salary; provided further that any such changes
are consistent with your position, responsibilities and authority as President
and Chief Executive Officer hereunder. If any such change involves relocation of
the Company's Chicago office outside of the metropolitan Chicago area, the
Company agrees to be responsible for any reasonable commuting expenses
(including reasonable rental for accommodation and travel expenses) incurred by
you in performing the Services away from your home in metropolitan Chicago.

2.4 You agree that performance of the Services under this Letter Agreement shall
be subject to all Company policies, procedures and rules in effect at the time,
as may be amended by the Company at its sole discretion from time to time.

3. REMUNERATION AND BENEFITS

3.1 During the first six months of the Term, the Company will pay to you a
monthly salary of $12,500. On the six-month anniversary of the Effective Date,
your monthly salary will be increased to $25,000 for the remainder of the Term.

3.2 The Company also agrees to grant to you options (the "Stock Options") to
purchase Four Million (4,000,000) common shares in the capital of the Company
with an exercise price and a vesting schedule as set forth in a Stock Option
Agreement to be entered into between you and the Company (the "Stock Option
Agreement"). In the event of a conflict between the terms of this Letter
Agreement and the terms of the Stock Option Agreement, the terms of the Stock
Option Agreement shall control. The form of the Stock Option Agreement shall be
the form generally used by the Company pursuant to the Company's Stock Option
Plan. The Stock Options will have an exercise price of $0.10. One million of the
Stock Options (the "First Million Stock Options") will vest immediately upon
your acceptance of this Letter Agreement. An additional one million Stock
Options (the "Second Million Stock Options") will vest on the earlier of (a) the
six month anniversary of the Effective Date if you are still employed by the
Company on that date or (b) the date that the Company terminates your employment
without Cause (as hereinafter defined) (it being understood that the Second
Million Options will not vest if you resign from your employment with the
Company prior to the six month anniversary of the Effective Date or if the
Company terminates your employment during this period with Cause). The remaining
two million Stock Options will vest on the date upon which the Company's
quarterly earnings before interest, depreciation, taxes and amortization
(EBIDTA) and before any special charges as defined by generally accepted
accounting principles (GAAP) equal or exceed $0 for any consecutive three month
period. All of the Stock Options will expire on the earlier of the (a) tenth
anniversary of the Effective Date or (b) the second anniversary of the date of
the termination of your employment with the Company.

3.3 Subject to your eligibility pursuant to applicable law and the terms and
conditions of each plan, you shall be entitled to participate in any employee
health, retirement, life insurance and executive employee bonus or performance
plans that are or may from time to time during the Term or any subsequent
Renewal Term be offered by the Company to its employees. The benefit plan, or
portions of it, may be altered, amended, introduced, or discontinued by the
Company from time to time. The policy documents for the benefit plan shall
determine your benefit entitlement.

4. EXPENSES

4.1 In accordance with the policies formulated by the Company from time to time,
you shall be reimbursed for all reasonable travelling and other expenses
actually and properly incurred by you in connection with the performance of your
duties and functions. For all such expenses you will keep proper accounts and
will furnish statements and receipts to the Company within 60 days after the
date the expenses were incurred.

5. VACATION

5.1 You will be entitled to an annual vacation of four (4) weeks, pro-rated for
the Term and any subsequent Renewal Term.

6. EXCLUSIVE SERVICE

6.1 You shall devote your working time and attention to the performance of the
Services under this Letter Agreement and shall not, during the Term and any
subsequent Renewal Term, engage in any other business duties, activities or
employment that competes or conflicts with the business or activities of the
Company; provided, however, that you may devote reasonable time and attention to
manage your personal investments and affairs to the extent such activities do
not interfere with the performance of your duties and responsibilities
hereunder. You further agree to truly and faithfully serve the best interests of
the Company at all times during the Term and any subsequent Renewal Term.

6.2 Your work will be of such a nature that regular hours may be insufficient
and impractical, and occasions may arise where you will be required to work more
than 8 hours per day, or more than 5 days per week. It is also anticipated that
you may be required to work evenings, weekends, or holidays in order to properly
perform the Services. The consideration set out in this Letter Agreement shall
be in full and complete satisfaction for any and all work you perform for the
Company, regardless of where and when such work and Services are performed. You
shall not be entitled to any overtime payment, or any other additional payment
for the performance of the Services. In return, the Company recognizes that so
long as you properly perform the Services, you may devote the remainder of your
time and attention to other non-competing pursuits.

7. TERMINATION OF EMPLOYMENT

7.1 Either you or the Company may terminate your employment at any time
effective immediately upon delivering written notice for Cause (as hereinafter
defined), or upon notice as set out below without Cause. The term "Cause" means:

(a) conviction of a felony or any other criminal offense which has a material
adverse affect on the Company;

(b) willfull commission of acts materially detrimental to the Company's business
or reputation; or

(c) material breach of any of your covenants as specified in this Agreement or
any Schedule attached to this Agreement.

7.2 You may resign upon giving to the Company 30 day's prior written notice. On
receipt of this notice of resignation, the Company may elect to pay to you 30
day's base salary in respect of the notice period, in which case the resignation
shall be effective immediately upon such payment being made, regardless of
whether the resignation was for a date beyond 30 days from the date the notice
was received.

7.3 The Company may terminate your employment at any time without Cause
effective immediately upon delivering to you a written notice of the termination
of your employment. If the Company terminates your employment without Cause, the
Company shall be required to pay to you or to your estate if you are no longer
living, in addition to any of the Stock Options that have then vested,
termination compensation in an amount equal to the following ("Termination
Compensation"):

(a) if the Company terminates your employment without Cause prior to the
six-month anniversary of the Effective Date, the amount of your Termination
Compensation shall be equal to $110,000; or

(b) if the Company terminates your employment without Cause on or after the
six-month anniversary of the Effective Date, the amount of your Termination
Compensation shall be equal to one year of your then-current salary.

Termination Compensation shall be paid within ninety (90) days following the
effective date of the termination. In the event that the Company terminates your
employment pursuant to this Section 7.3 on or after the six-month anniversary of
the Effective Date, the Company may elect to pay up to half of the Termination
Compensation in marketable registered securities.

7.4 You shall also be entitled to Termination Compensation in the event that you
elect to terminate your employment with the Company or any successor to the
Company's obligations under this Agreement at any time during the 90 day period
following the date any successor acquires all or substantially all of the
business and/or assets of the Company, whether direct or indirect, by purchase,
merger, consolidation, acquisition of stock or otherwise (hereinafter, a
"Sale"). If you elect to terminate your employment pursuant to this Section 7.4
on or after the six-month anniversary of the Effective Date but before the date
of completion of a Sale, the Company may elect to pay up to half of the
Termination Compensation in marketable registered securities.

7.5 This Letter Agreement shall inure to the benefit of and be binding upon the
parties hereto and the Company's successors and permitted assigns. The Company
shall require any successor to all or substantially all of the business of the
Company, whether direct or indirect, by merger, consolidation or acquisition of
stock (but excluding any asset sale), expressly to assume and agree to perform
this Letter Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

7.6 It is agreed that in the event of termination of employment, neither you nor
the Company shall be entitled to any notice or payment in excess of that
specified in this section 7. Subject to the terms of the Stock Option Agreement,
and notwithstanding section 3.2 of this Letter Agreement, no further options
shall vest to you after you have received notice of termination of your
employment.

7.7 If any applicable legislation should provide for a period of notice that is
greater than that set out in this section 7, the Company shall comply with that
legislation and you shall be entitled to receive the notice of termination as
prescribed therein.

8. CONFIDENTIAL INFORMATION AND COMPANY PROPERTY

8.1 You acknowledge that pursuant to the terms of this Letter Agreement, you
will acquire information of a confidential nature relating to the business of
the Company or its parent company or any affiliates, including, without
limitation, product information, trade secrets, technical information, marketing
strategies, sales and pricing policies, costing information concerning products
and services provided by the Company, financial information, business plans,
list of suppliers, lists of present and prospective customers of the Company and
related information (the "Confidential Information") which is the exclusive
property of the Company and which, if disclosed, could cause irreparable harm to
the Company. Accordingly, you agree and undertake that during the Term and any
subsequent Renewal Term, and following the termination of this Letter Agreement
for any reason, you shall:

(a) treat confidentially all Confidential Information belonging to the Company,
its parent company or any affiliates; and

(b) shall not use or disclose the Confidential Information to any third party,
except for the purpose of carrying out the Services under this Letter Agreement.

8.2 You further agree and undertake that during the Term and any subsequent
Renewal Term and for a period of one (1) year from the Date of Termination of
this Letter Agreement for any reason, you shall not:

(a) solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any investor (except for any new investors that you bring to the
Company during the Term), customer or prospective customer (as hereinafter
defined) of the Company or any of its affiliates as of the Date of Termination
of this Letter Agreement, to become an investor or customer of any business or
enterprise that competes with the Company or any of its affiliates anywhere in
the United States; or

(b) solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee of the Company or any of its affiliates as of the Date
of Termination of this Letter Agreement, to become an employee of any business
or enterprise that competes with the Company or any of its affiliates anywhere
in the United States.

For the purposes of Section 8.2(a), a "prospective customer" means any person
(natural or otherwise) that has been identified by any of the Company's sales
personnel (or the sales personnel of any of the Company's affiliates) as a
prospective customer on any sales report filed with the Company (or any of its
affiliates) within the twelve (12) month period immediately preceding the Date
of Termination of this Letter Agreement.

8.3 Upon the termination of your employment with the Company for any reason, you
will deliver to the Company any and all property belonging to the Company or its
clients, including, without limitation, any devices, records, data, notes,
reports, proposals, client lists, correspondence, materials, equipment or other
documents or property, and any copies or reproductions thereof, which may have
come into your possession or been generated or developed by you during the
course of your employment.

9. INDEMNITY

9.1 The Company hereby agrees to indemnify you against all charges and expenses,
including an amount paid to settle an action or satisfy a judgment, reasonably
incurred by you in respect of any civil or criminal or administrative action or
proceeding to which you are made a party, except for actions by or on behalf of
the Company, by reason of being or having been a director or an officer of the
Company if:

(a) you acted honestly and in good faith with a view to the best interest of the
Company; and

(b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, you had reason to believe that your conduct was
lawful.

9.2 The Company hereby agrees that, with the court's approval (which the Company
will request), it will indemnify you against all charges and expenses, including
an amount paid to settle an action or satisfy a judgment, reasonably incurred by
you in respect of an action on behalf of the Company to procure a judgment in
its favour to which you are made a party by reason of being or having been a
director or an officer of the Company if:

(a) you acted honestly and in good faith with a view to the best interest of the
Company; and

(b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, you had reason to believe that your conduct was
lawful.

The indemnity set forth in this Section 9.2 will also apply (as will the
requirement for the court's approval) to an action by the Company to procure a
judgment in its favour to which you are made a party by reason of having been a
director or officer of the Company, but only if (i) the Company is unsuccessful
in the action or does not prosecute the action to judgment and (ii) the
conditions set forth in Subsections 9.2(a) and (b), above, are fulfilled.

9.3 Within ten (10) days after you become aware of a claim that you reasonably
expect might result in a demand on the Company pursuant to the indemnities
contained in Section 9.1 or 9.2, you will give the Company written notice of
that claim describing the claim in reasonable detail. Upon its receipt of such
notice, the Company shall be entitled to elect, upon written notice to you sent
within ten (10) days following the Company's receipt of your notice, to assume
the defense of that claim.

10. MISCELLANEOUS

10.1 This Letter Agreement shall be governed by and construed in accordance with
the laws of the state of Illinois applicable to contracts made and to be
performed in that state without giving effect to the conflict of laws principles
thereof.

10.2 This Letter Agreement and the Stock Option Agreement referred to in Section
3.2 and any other agreement expressly referred to herein supersedes any prior
agreement, whether written or oral, with respect to your employment by the
Company.

10.3 In accepting employment with the Company, you acknowledge that you have
relied solely and exclusively upon the terms and conditions expressly set out in
this Letter Agreement, and not upon any other representations which may have
been made to you either during or after the hiring process.

10.4 If any covenant or provision of this Letter Agreement is found to be
invalid or unenforceable in whole or in part, for any reason, such provision
shall be deemed not to affect or impair the validity or enforceability of any
other covenant or provision of this Letter Agreement, which shall continue to
have full force and effect.

10.5 The waiver by the Company of any breach by you of any provision of this
Letter Agreement shall not operate or be construed as a waiver by the Company of
any subsequent breach of the same or any other provision of this Letter
Agreement by you.

10.6 No modification or amendment of this Letter Agreement shall be binding upon
either party unless witnessed in writing and duly executed by both parties.

10.7 This Letter Agreement shall enure to the benefit of and be binding upon the
parties hereto, together with their personal representatives, successors and
permitted assigns.

10.8 This Letter Agreement is a personal service agreement and may not be
assigned by either party without the prior written consent of the other party.

10.9 This Letter Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

10.10 Delivery of an executed copy of this Letter Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Letter Agreement as of the date set forth on page one of this Letter Agreement.

If you are prepared to accept employment with the Company on the foregoing
terms, kindly confirm your acceptance and agreement by signing the enclosed
duplicate copy of this Letter Agreement where indicated, and return one copy to
us.

We ask that you fully consider all of the above terms, and obtain any advice
that you feel is necessary, including legal advice, before you execute this
Letter Agreement. Please take whatever time is necessary to obtain such advice.

Yours very truly,

Healthtrac, Inc.


Per: /s/ Dennis Sinclair
Dr. Dennis Sinclair, on behalf of the Board of Directors

Accepted and agreed to this 11th day of April, 2002. I have read and understand
the terms and conditions of employment set out in this Letter Agreement.

/s/ Thomas V. Kalebic
Thomas V. Kalebic

 

SCHEDULE "A"

1. EXECUTIVE SUMMARY OF POSITION

You will be responsible for all facets of the business, including working with
the Board to establish and meet the goals and objectives of the Company. This
includes preparing and initiating strategic and business plans, ensuring the
viability of the Company and improving the Company's share price.

2. KEY PERFORMANCE CRITERIA

The following performance objectives reflect the goals of the President and
Chief Executive Officer of the Company. The failure on behalf of the President
and Chief Executive Officer to meet these goals can, in and of themselves, in no
way be construed as a material breach of any of the covenants of the Agreement
to which this Schedule A is attached (the "Agreement") or a reason for
termination for Cause as defined under section 7 of the Agreement.

2.1 Leadership

You will be responsible for the leadership and direction of the Company.

2.2 Fund Raising

You will be responsible for the coordination of capital in an effort to
adequately fund the ongoing operations as well as provide for research,
development and growth of the business.

2.3 Improve Financial Performance

You will strive for the following objectives:

- Improve share price

- Improve the financial stability of the Company

- Improve profitability

- Increase revenue

- Ensure that acceptable financial practices are maintained

2.4 System Development and Maintenance

- Supervise the completion of the new system development process including
testing and migration of existing client data into new systems for internal and
external customers

- Be accountable to develop continuous maintenance processes for internal and
external customers

- Be accountable for the stability of all introduced operating systems

2.5 Research & Development

- Supervise the development of a continuous quality improvement and product
development process in efforts to insure that products and links are
state-of-the-art and meet the needs of the marketplace

- Establish relationships and seek partnerships to assist in the evaluation of
the Company's products and services to ensure that the products are developed
scientifically and continue to represent best in class.

- Recommend and oversee other research and development strategies aimed at
improving the Company's financial performance

2.6 Client Relations

You will strive for the following objectives:

- Operations that run smoothly and efficiently with the intent of satisfying
customer needs

- The fulfillment of contractual obligations of the Company with respect to
clients/licensees/partners in a professional manner and within budget provisions

2.7 Human Resources

You will be responsible and accountable for the performance, stability and
morale of all human resources within the Company and will strive for the
following objectives:

- Ensure that all employees are aware of their obligations to the Company (in
writing), appropriately remunerated for the duties and responsibility and
employee numbers and costs are within budget approvals

- Ensure that all legislative requirements with respect to employees are
fulfilled

2.8 Operations

You will strive for the following objectives:

- Documentation of all necessary policies and procedures to promote efficient
operations including the development of manuals for all supporting systems.

- Meet all operational contracts and timelines

2.9 Performance Reviews of the Company

- The Board is to receive a report on a quarterly basis confirming progress on
all of the above areas.

- An annual formal performance review will be held each March that addresses the
progress made.